Citation Nr: 1422581	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-02 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 10, 2010 at Ripon Medical Center (RMC) in Ripon, Wisconsin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1951 to February 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) William S. Middleton Memorial Veterans Hospital in Madison, Wisconsin, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by RMC on August 10, 2010 was denied.

In April 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the "Virtual VA" system.  In evaluating this case, the Board has reviewed the entire file on the Virtual VA system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran received prior authorization from VA to receive treatment at a non-VA hospital, RMC, on August 10, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on August 10, 2010 at RMC have been met.  38 U.S.C.A § 1703 (West 2002); 38 C.F.R. §§  17.52, 17.54 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, the Veteran asserted that he contacted the Madison VA Medical Center (VAMC) on August 10, 2010 to inquire about the leg pain he had for three to four weeks which, given his history of having blood clots, he believed was a blood clot.  The Veteran reported that the VA nurse agreed that he should go the emergency room, but was told by the VA nurse that, because there was water damage in the Madison VAMC emergency department, patients were not being accepted.  The Veteran further testified that while he was ready and willing to seek treatment at the Madison VAMC, the VA nurse told him to instead report to the nearest hospital for treatment.  See Hearing Transcript at 3.  Here, the Veteran has effectively asserted that he had prior authorization for admission to a non-VA hospital.  See 38 C.F.R. § 17.54.  

Evidence against the Veteran's claim includes an August 10, 2010 VA Nursing Triage Note.  At that time, the following disclaimer was read to the Veteran who called the Madison VAMC: "This is not an authorization for VA payment" and also "to have the hospital contact the nearest VA facility for transfer upon stabilization."  The note indicated the Veteran's complaint of calf pain with a duration of four weeks.  The VA nurse documented a system concern of acute vascular occlusion that was "urgent," and recommended a follow-up location of the emergency room.  The note did not mention that the Madison VAMC emergency room had water damage or that the Veteran was referred to the nearest non-VA hospital emergency department.

The favorable evidence that supports the Veteran's claim includes a statement from the Veteran's landlord, E.L., who drove the Veteran to RMC for treatment on August 10, 2010.  In his January 2012 statement, E.L. stated that the Veteran asked to be taken to RMC and reported he could not go to the VA medical center because of some water damage; instead the Veteran needed to go to RMC for emergency medical treatment.  This statement corroborates the assertions repeatedly made by the Veteran, which have remained consistent throughout the claim and appeal process.

Given that the evidence is in relative equipoise and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from RMC on August 10, 2010.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 10, 2010 at RMC is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


